DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
On 03/15/2022, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 03/15/2022 has been entered.
Summary of Response
3.	The 03/15/2022 response includes: (a) claims 1, 4, 7 and 10 are currently amended; (b) claims 2-3, 5-6, 8-9 and 11-18 are cancelled; and (c) the grounds for rejection set forth in the 12/17/2021 office action are traversed.  Claims 1, 4, 7 and 10 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments filed 03/15/2022 with respect to the rejection of claims 1, 4, 7 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection under 35 U.S.C. 103 is made based on previously-cited references China Patent Pub. No. 101937647 B to Guo et al. (“Guo”) and U.S. Patent Pub. No. 2021/0210012 A1 to Zhang et al. (“Zhang”) and new reference U.S. Patent Kim.  Thus, outstanding claims 1, 4, 7 and 10 remain rejected.  Also, claims 1, 4, 7 and 10 are objected to based on grammar, antecedent issues and having duplicative language.
Claim Objections
5.	Claims 1, 4, 7 and 10 are objected to because of the following informalities:
	Claim 1 at line 13 needs to be changed from “first thin film transistor (T1)” to “the first thin film transistor (T1)” to be grammatically correct.  Appropriate correction is required.  Compare claim 1 at line 10 includes “a first thin film transistor (T1)”.  This objection applies to claim 4 that depends upon claim 1.  
	Claim 1 at line 27 needs to be changed from “the same data line” to “a same data line” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 4 that depends upon claim 1.
Claim 7 at line 27 needs to be changed from “the same data line” to “a same data line” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 10 that depends upon claim 1.
Claim 7 at line 13 needs to be changed from “first thin film transistor (T1)” to “the first thin film transistor (T1)” to be grammatically correct.  Appropriate correction is required.  Compare claim 7 at line 10 includes “a first thin film transistor (T1)”.  This objection applies to claim 10 that depends upon claim 7.  
6.	Claims 7 and 10 are objected to under 37 CFR 1.75 as being a duplicate of claims 1-4 as they include the exact same wording of all claim limitations.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Claim Rejections – 35 USC §103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 101937647 B to Guo et al. (“Guo”) in view of U.S. Patent Pub. No. 2021/0210012 A1 to Zhang et al. (“Zhang”) in view of U.S. Patent Pub. No. 2007/0040770 A1 to Kim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Guo discloses a driving circuit (Fig. 1; p 6, especially – “As shown in Figure 1, the present embodiment image element circuit comprises: an Organic Light Emitting Diode OLED and a driving circuit”), comprising:
scan signals(Vscan signals)(Fig. 1; p 6, especially – “VScan Be scanning ;
a data line(line providing Vin1 to MSw1)(Figs. 1, 2a, 2b, 3a, 3b; p 6, especially – “Vin1 Be data voltage input”);
a driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”), wherein the scan signals(Vscan signals)(Fig. 1; p 6, especially – “VScan Be scanning voltage”) and the data line(line providing Vin1 to MSw1)(Figs. 1, 2a, 2b, 3a, 3b; p 6, especially – “Vin1 Be data voltage input”) are connected to the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2” – both the scan signals {Fig. 1: Vscan signals provided to the gate electrodes of MSw1 and MSw2} and the data line {Fig. 1: line providing Vin1 to MSw1} are directly connected to the driving circuit {Fig. 1: MS1, MS2, MSw1, MSw2, CS1, CS2}), and the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”) comprises a first driving circuit unit(MS1, MSw1, CS1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1…driving transistors MS1…CAP CS1”) and a second driving circuit unit(MS2, MSw2, CS2)(Figs. 1, 3b; p 6, especially – “switching transistors…MSW2, driving transistors…MS2…CAP…CS2”); and
a light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”), wherein a cathode(OLED’s lower electrode)(Fig. 1: Abstract, especially – “the cathode thereof is connected with the output end of the driving circuit”; p 6, especially – “Organic Light Emitting Diode OLED”) of the light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”) is
electrically connected to the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”), and an anode(OLED’s upper electrode)(Fig. 1: Abstract, especially – “the anode of the OLED is connected with a power supply”; p 6, especially – “Organic Light Emitting Diode OLED”) of the light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”) is connected to a power supply voltage (Vdd)(Fig. 1; Abstract, especially – “the anode of the OLED is connected with a power supply”; p 6, especially – “VDd Be power supply input”);
	wherein the first driving circuit unit(MS1, MSw1, CS1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1…driving transistors MS1…CAP CS1”) comprises a first capacitor(CS1)(Figs. 1, 3a; p 6, especially – “CAP CS1”), a first thin film transistor (T1) (MSw1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”), and a second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 6, especially – “driving transistors MS1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”), and the second driving circuit unit(MS2, MSw2, CS2)(Figs. 1, 3b; p 6, especially – “switching transistors…MSW2, driving transistors…MS2…CAP…CS2”) comprises a second capacitor(CS2)(Figs. 1, 3b; p 6, especially – “CAP…CS2”), a third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 6, especially – “driving transistors…MS2”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”), and a fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b; p 6, especially – “switching transistors…MSW2”; p 5, especially – “Described switching transistor and driving transistors are n type thin film ;
	wherein a drain(MSw1’s terminal directly connected to the line providing Vin1 to MSw1) of first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”) is electrically connected to a gate(MS1’s gate terminal) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”) and an end(Cs1’s top electrode) of the first capacitor(Cs1)(Figs. 1, 3a: MSw1, MS1; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “VSCAN Be scanning voltage…CAP…CS1…switching transistors…MSw1…Be n type thin film transistor (TFT)” – since MSw1 may be a n-type TFT {e.g., as shown in Figs. 1 and 3a}, its drain terminal is directly connected to the line providing Vin1 to MSw1 and coupling connected to both Ms1’s gate terminal and the first capacitor CS1.), and another end(Cs1’s bottom electrode) of the first capacitor(Cs1)(Figs. 1, 3a; p 6, especially – “CAP…CS1”) is grounded(Fig. 1: Cs1; p 6, especially – “CAP…CS1…The other end link to each other and ground connection”);
	wherein a source(MS1’s terminal directly connected to ground) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film   is grounded (FIGs. 1, 3a: ground symbol; p 6, especially – “ground connection”), and a drain(MS1’s terminal closest to OLED) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”) is electrically connected to a cathode(OLED’s bottom terminal) of an organic light emitting diode(OLED) and a drain(MS2’s terminal closest to OLED) of the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors MSW1…driving transistors MS1…Organic Light Emitting Diode OLED” – since MS1 and MS2 may each be n-type TFT {e.g., Figs. 1,  3a and 3b}, MS1’s drain terminal is directly connected to both OLED’s bottom terminal/cathode and MS2’s drain terminal, i.e., its terminal directly connected to OLED’s bottom terminal/cathode);
	wherein a gate(MS2’s gate terminal) of the third thin film transistor (T3) (MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”) is electrically connected to a drain(MSW2’s terminal directly connected to the line providing Vin2) of the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) and an end(Cs2’s top electrode) of the second capacitor(CS2)(Figs. 1, 3b: MS2, MSw2, CS2; p 6, especially – SW2, driving transistors…MS2…CAP…CS2” - since MS2 and MSW2 may each be n-type TFT {e.g., Figs. 1 and 3b}, MS2’s gate terminal is coupling connected to MSW2’s drain terminal {i.e., MSW2’s terminal directly connected to the line providing Vin2} and directly connected to a top end of the second capacitor {Figs. 1, 3b: CS2}.), the drain(MS2’s terminal closest to OLED) of the third thin film transistor (T3) (MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”) is electrically connected to the cathode(OLED’s lower electrode)(Fig. 1: Abstract, especially – “the cathode thereof is connected with the output end of the driving circuit”; p 6, especially – “Organic Light Emitting Diode OLED”) of the organic light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”), a source(MS2’s terminal directly connected to ground)(Figs. 1, 3a; p 6, especially – “driving transistors…MS2 Be n type thin film transistor (TFT)”) of the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”) is grounded (Figs. 1, 3a: MS2’s terminal directly connected to ground; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors… MS2…CAP…CS1…The other end link to each other and ground connection” – since MS2 may be a n-type TFT {e.g., Figs. 1 and 3b}, its source terminal is directly connected to a ground), and another end(Cs2’s bottom electrode) of the second capacitor(CS2)(Figs. 1, 3b; p 6, especially – “CAP…CS2”) is grounded S2; p 6, especially – “CAP…CS2 The other end link to each other and ground connection” - a bottom end of the second capacitor {Figs. 1, 3b: CS2} is directly connected to a ground); and
	wherein the drain(MSW2’s terminal directly connected to the line providing Vin2) of the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) is electrically connected to an end(Cs2’s top electrode) of the second capacitor(CS2)(Figs. 1, 3b; p 6, especially – “CAP…CS2”), both the first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”) and the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) are directly connected to data lines(line providing Vin1 to MSw1, line providing Vin2 to MSw2)(Figs. 1, 2a, 2b, 3a, 3b; p 6, especially – “VDATABe data voltage…Vin1 Be data voltage input”; p 6 last two paragraphs; p 7 first two paragraphs – transistors MSW1 and MSW2 alternately receive a data voltage signal).
Guo does not expressly disclose a driving circuit of a display panel, comprising: scan lines; both the first thin film transistor (T1) and the fourth thin film transistor (T4) are directly connected to the same data line.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Zhang discloses a driving circuit(FIG. 3A; ¶¶0025, 0043-0044) of a display
panel (¶0015), comprising: scan lines(lines directly connected to Gate1 and Gate2)(FIG. 3A; ¶0042); both the first thin film transistor (T1)(T1)(FIG. 3A; ¶0057) and the fourth thin film transistor (T4)(T2)(FIG. 3A; ¶0062) are directly connected to the same data line(line directly connected to Data)(FIG. 3A; ¶0042).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Guo with Zhang to provide a driving circuit that is used to perform display in a popular electronic product, and to reduce the cost for displaying images especially at a high resolution as taught by Kim (¶¶0012, 0039, 0050).

As to claim 4, Guo modified by Zhang and Kim teaches the driving circuit of the display panel according to Claim 1, as applied above.
Guo further discloses wherein the first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – Sw1…Be n type thin film transistor (TFT)”), the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”), the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”), and the fourth thin film transistor(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) are all N-type thin film transistors (Figs. 1, 3a, 3b: MSw1, MS1, MS2, MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”).

As to claim 7, Guo discloses a driving circuit (Fig. 1; p 6, especially – “As shown in Figure 1, the present embodiment image element circuit comprises: an Organic Light Emitting Diode OLED and a driving circuit”), comprising:
scan signals(Vscan signals)(Fig. 1; p 6, especially – “VScan Be scanning voltage”);
a data line(line providing Vin1 to MSw1)(Figs. 1, 2a, 3a; p 6, especially – “Vin1 Be data voltage input”; p 6 last two paragraphs; p 7 first two paragraphs – transistor MSW1 receive a data voltage signal);
a driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – SW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”), wherein the scan signals(Vscan signals)(Fig. 1; p 6, especially – “VScan Be scanning voltage”) and the data line(line providing Vin1 to MSw1)(Fig. 1; p 6, especially – “Vin1 Be data voltage input”; p 6 last paragraph) are connected to the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1:; p 6, especially – “VScan Be scanning voltage…switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2” – both the scan signals {Fig. 1: Vscan signals provided to the gate electrodes of MSw1 and MSw2} and the data line {Fig. 1: line providing Vin1 to MSw1 } are directly connected to the driving circuit {Fig. 1: MS1, MS2, MSw1, MSw2, CS1, CS2}), and the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”) comprises a first driving circuit unit(MS1, MSw1, CS1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1…driving transistors MS1…CAP CS1”) and a second driving circuit unit(MS2, MSw2, CS2)(Figs. 1, 3b; p 6, especially – “switching transistors…MSW2, driving transistors…MS2…CAP…CS2”); and
a light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”), wherein a cathode(OLED’s lower electrode)(Fig. 1: Abstract, especially – “the cathode thereof is connected with the output end of the driving circuit”; p 6, especially – “Organic Light Emitting Diode OLED”) of the light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”) is electrically connected to the driving circuit unit(MS1, MS2, MSw1, MSw2, CS1, CS2)(Fig. 1; p 6, especially – “switching transistors MSW1 And MSW2, driving transistors MS1, MS2…CAP CS1 And CS2”), and an anode(OLED’s upper electrode)(Fig. 1: Abstract,  of the light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED”) is connected to a power supply voltage(Vdd)(Fig. 1; Abstract, especially – “the anode of the OLED is connected with a power supply”; p 6, especially – “VDd Be power supply input”);
wherein the first driving circuit unit(MS1, MSw1, CS1)(Figs. 1, 3a:; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors MSW1…driving transistors MS1…CAP CS1”) comprises a first capacitor(CS1)(Figs. 1, 3a; p 6, especially – “CAP CS1…”), a first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSw1…Be n type thin film transistor (TFT)”), and a second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”), and the second driving circuit unit(MS2, MSw2, CS2)(Figs. 1, 3b; Figs. 1, 3b: MS2, MSw2, CS2; p 6, especially – “switching transistors…MSW2, driving transistors…MS2…CAP…CS2”) comprises a second capacitor(CS2)(Figs. 1, 3b; p 6, especially – “CAP…CS2”), a third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”), and a fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”);
wherein a drain(MSw1’s terminal directly connected to the line providing Vin1 to MSw1) of first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”) is electrically connected to a gate(MS1’s gate terminal) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”) and an end(Cs1’s top electrode) of the first capacitor(Cs1)(Figs. 1, 3a: MSw1, MS1; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “VSCAN Be scanning voltage…CAP…CS1…switching transistors…MSw1…Be n type thin film transistor (TFT)” – since MSw1 may be a n-type TFT {e.g., as shown in Figs. 1 and 3a}, its drain terminal is directly connected to the line providing Vin1 to MSw1 and coupling connected to both Ms1’s gate terminal and the first capacitor CS1.), and another end(Cs1’s bottom electrode) of the first capacitor(Cs1)(Figs. 1, 3a; p 6, especially – “CAP…CS1”) is grounded (Fig. 1: Cs1; p 6, especially – “CAP…CS1…The other end link to each other and ground connection”);
wherein a source(MS1’s electrode directly connected to ground) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching  6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”) is grounded (Figs. 1, 3a: MS1’s terminal directly connected to ground; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors MSW1…driving transistors MS1…CAP…CS1…The other end link to each other and ground connection” – since MS1 may be a n-type TFT {e.g., Figs. 1 and 3a}, its source terminal is directly connected to a ground}), and a drain(MS1’s terminal closest to OLED) of the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”) is electrically connected to a cathode(OLED’s bottom terminal) of an organic light emitting diode(OLED) and a drain(MS2’s terminal closest to OLED) of the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors MSW1…driving transistors MS1…Organic Light Emitting Diode OLED” – since MS1 and MS2 may each be n-type TFT {e.g., Figs. 1,  3a and 3b}, MS1’s drain terminal is directly connected to both OLED’s bottom terminal/cathode and MS2’s drain terminal, i.e., its terminal directly connected to OLED’s bottom terminal/cathode);
wherein a gate(MS2’s gate terminal) of the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor  6, especially – “driving transistors…MS2”) is electrically connected
to a drain(MSW2’s terminal directly connected to the line providing Vin2) of the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) and an end(Cs2’s top electrode) of the second capacitor(CS2)(Figs. 1, 3b: MS2, MSw2, CS2; p 6, especially – “switching transistors…MSW2, driving transistors…MS2…CAP…CS2” - since MS2 and MSW2 may each be n-type TFT {e.g., Figs. 1 and 3b}, MS2’s gate terminal is coupling connected to MSW2’s drain terminal {i.e., MSW2’s terminal directly connected to the line providing Vin2} and directly connected to a top end of the second capacitor {Figs. 1, 3b: CS2}.), the drain(MS2’s terminal closest to OLED) of the third thin film transistor (T3) (MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”) is electrically connected to the cathode(OLED’s lower electrode)(Fig. 1: Abstract, especially – “the cathode thereof is connected with the output end of the driving circuit”; p 6, especially – “Organic Light Emitting Diode OLED”) of the organic light emitting diode(OLED)(Fig. 1: p 6, especially – “Organic Light Emitting Diode OLED” - since MS2 may be an n-type TFT {e.g., Figs. 1 and 3b}, its drain terminal {MS2’s terminal directly connected to OLED’s bottom terminal/cathode} is electrically connected to MS1’s drain terminal {MS1’s terminal directly connected to OLED’s bottom terminal/cathode} and the cathode of the OLED {OLED’s lower electrode}), a source(MS2’s terminal directly connected to ground)(Figs. 1, 3a; p 6, especially – “driving transistors…MS2 Be n type thin film transistor (TFT)”) of the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”) thereof is grounded (Figs. 1, 3a: MS2’s terminal directly connected to ground; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors… MS2…CAP…CS1…The other end link to each other and ground connection” – since MS2 may be a n-type TFT {e.g., Figs. 1 and 3b}, its source terminal is directly connected to a ground), and another end(Cs2’s bottom electrode) of the second capacitor is grounded (Figs. 1, 3b: CS2; p 6, especially – “CAP…CS2 The other end link to each other and ground connection” - a bottom end of the second capacitor {Figs. 1, 3b: CS2} is directly connected to a ground); and
wherein the drain(MSW2’s terminal directly connected to the line providing Vin2) of the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) is electrically connected to an end of the second capacitor(Cs2’s top electrode) of the second capacitor(CS2)(Figs. 1, 3b: MS2, MSw2, CS2; p 6, especially – “switching transistors…MSW2, driving transistors…MS2 …CAP…CS2” - since MSW2 may be an n-type TFT {e.g., Figs. 1 and 3b}, its drain terminal {Figs. 1 and 3b: MSW2’s terminal directly connected to the line providing the data voltage Vin2} is electrically connected to both the third transistor’s gate {Figs. 1 and 3b: MS2’s gate} and a top end of the second capacitor {Figs. 1 and 3b: CS2}), both the first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 6, especially – “switching transistors MSW1”; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT)”) and the fourth thin film transistor (T4)(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) are directly connected to data lines(line providing Vin1 to MSw1, line providing Vin2 to MSw2)(Figs. 1, 2a, 2b, 3a, 3b; p 6, especially – “VDATABe data voltage…Vin1 Be data voltage input”; p 6 last two paragraphs; p 7 first two paragraphs – transistors MSW1 and MSW2 alternately receive a data voltage signal).
Guo does not expressly disclose a driving circuit of a display panel, comprising: scan lines; both the first thin film transistor (T1) and the fourth thin film transistor (T4) are directly connected to the same data line.
Zhang discloses a driving circuit(FIG. 3A; ¶¶0025, 0043-0044) of a display
panel (¶0015), comprising: scan lines(lines directly connected to Gate1 and Gate2)(FIG. 3A; ¶0042); both the first thin film transistor (T1)(T1)(FIG. 3A; ¶0057) and the fourth thin film transistor (T4)(T2)(FIG. 3A; ¶0062) are directly connected to the same data line(line directly connected to Data)(FIG. 3A; ¶0042).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Guo with Zhang to provide a driving circuit that is used to perform display in a popular electronic product, and to reduce the cost for displaying images especially at a high resolution as taught by Kim (¶¶0012, 0039, 0050).

As to claim 10, Guo modified by Zhang and Kim teaches the driving circuit of the display panel according to Claim 7, as applied above.
Guo further discloses wherein the first thin film transistor (T1)(MSw1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSw1…Be n type thin film transistor (TFT)”), the second thin film transistor (T2)(MS1)(Figs. 1, 3a; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors MS1…Be n type thin film transistor (TFT)”), the third thin film transistor (T3)(MS2)(Figs. 1, 3b; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “driving transistors…MS2”), and the fourth thin film transistor(MSw2)(Figs. 1, 3b: MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”; p 6, especially – “switching transistors…MSW2”) are all N-type thin film transistors (Figs. 1, 3a, 3b: MSw1, MS1, MS2, MSw2; p 5, especially – “Described switching transistor and driving transistors are n type thin film transistor (TFT) or all adopt p type thin film transistor (TFT)”).
Other Relevant Prior Art
9.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2010/0109540 A1 to Kim et al. (see e.g., FIG. 2 shown below which teaches the same limitations as Guo).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2010/0141646 A1 to Tanabe discloses the first and fourth transistors (FIG. 3: TS1 and TS2; ¶0037) connected to a same data line (FIG. 3: Xi; ¶0034).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(iii)	China Patent Pub. No. CN106097959A to Li discloses the first and fourth transistors (FIG. 10: M1 and M3; p 13, especially – “first switching tube M1”; p 13, ¶2, especially – “first switching tube M3” ) connected to a same data line (vertical line directly connected to pentagon shape labeled Data)(FIG. 10; p 12; ¶3, especially – “data wire”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	
Conclusion
10.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KIRK W HERMANN/Examiner, Art Unit 2692